—Judgment, Supreme Court, Bronx County (John Stackhouse, J.), rendered March 10, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Evidence of an uncharged drug transaction immediately preceding the instant sale was admissible as to the sale charge as well as the charge of possession with intent to sell (People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). Defendant’s claims of error in regard to the manner in which this evidence was introduced are unpreserved and without merit.
The prosecutor’s summation was based on the evidence and was in fair response to defense attacks on the credibility and reliability of the People’s witnesses (see, People v Galloway, 54 NY2d 396). Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.